--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT
 


This Employment Agreement is made and entered into by and between Alynx, Co.
(the "Company") and Brian J. Splan ("Executive") as of February 20, 2008 (the
“Effective Date”).


1.
Position and Duties.  Executive shall be employed by the Company as its
President, reporting to the Company's Chief Executive.  Executive agrees to
devote his full-time business time, energy and skill to his duties at the
Company.  These duties shall include all those duties customarily performed by
the President and the Executive's services shall be performed out of the
Company’s Tampa offices.

 
2.
Term of Employment:  Executive’s employment as an employee of the Company will
be for a two-year term, renewable for consecutive one-year terms upon mutual
agreement of the parties.   However, subject to the terms and conditions hereof,
such employment may be terminated by Executive or the Company at any time, with
or without good reason.  Upon the termination of Executive’s employment as an
employee of the Company, for any reason, neither Executive nor the Company shall
have any further obligation or liability under this Agreement to the other,
except for the accrued rights of the Executive hereunder and as set forth in
this paragraph and paragraphs 6 and 7 below.

 
3.
Compensation:  Executive shall be compensated by the Company for his services as
follows:

 
(a)
Signing Bonus:  Executive shall receive a signing bonus equal to $11,250,
payable upon the first regularly scheduled payroll subsequent to his commencing
work at the Company.

 
(b)
Base Salary:  Executive shall be paid a monthly Base Salary of $14,583.33 per
month ($175,000 on an annualized basis), subject to applicable withholding, in
accordance with the Company's normal payroll procedures.  Executive's salary
shall be reviewed on at least an annual basis.  In the event of such an
increase, that increased amount shall become Executive's Base Salary.  The
parties acknowledge that Executive will be eligible as additional compensation
of up to 20% of the Base Salary if certain Alynx objectives are achieved as
approved of Directors.

 
(c)
Relocation Costs:  Executive shall be paid actual costs incurred to relocate to
Tampa up to a total of $10,000, in addition to the costs for three months of
travel and temporary living expenses in the Tampa area.  In the event the
Executive voluntarily leaves the employment of the Company within the first
twelve months of employment, the amount advanced to the Executive for such
relocation expenses incurred, up to the $10,000, shall be prorated on a monthly
basis over a twelve month basis and an amount will be repaid to the Company for
the number of months the Executive ceased to be employed by the Company during
the twelve months following the Effective date of Executive’s employment with
the Company.

 
4.
Benefits:  Executive shall have the right to participate in and to receive
benefits under any of the Company's employee benefit plans, as such plans may be
modified from time to time. In addition, Executive shall be entitled to the
benefits afforded to other members of senior management.


 
 

--------------------------------------------------------------------------------

 

5.
Stock:  Management will recommend to the Board of Directors at the next Board
Meeting that the Executive will be granted a stock option to acquire 1,854,852
shares of the Company’s Common Stock with an exercise price determined to be the
fair market value as of the date of grant.  Such options shall vest 25%
immediately and 25% on each anniversary of the option grant.  Such options shall
fully vest on a Change of Control, as subsequently defined.

 
6.
Benefits Upon Termination:  In the event of Executive's voluntary termination
from employment with the Company, or in the event that Executive's employment
terminates as a result of his death, Executive shall be entitled to no
compensation or benefits from the Company other than those earned under
paragraph 3 above through the date of his termination or in the case of any
stock, vested through the date of his termination.

 
7.
Benefits Upon Other Termination.  Executive agrees that his employment may be
terminated by the Company at any time, with or without good reason.  In the
event of the termination of Executive's employment by the Company for the
reasons set forth below, he shall be entitled to the following:

 
(a)          Termination for Good Reason:  If Executive's employment is
terminated by the Company for good reason as defined below, Executive shall be
entitled to no compensation or benefits from the Company other than those earned
under paragraph 3, or in the case of any restricted stock, vested through the
date of his termination.
 
For purposes of this Agreement, a termination "for good reason" occurs if
Executive is terminated for any of the following reasons:


(i)          theft, dishonesty, or falsification of any employment or Company
records;

 
(ii)         conviction of a felony or any act involving moral turpitude;
 
(iii)         improper disclosure of the Company's confidential or proprietary
information;
 
(iv)        any intentional act by Executive that has a material detrimental
effect on the Company's reputation or business; or
 
(v)         any material breach of this Agreement, which breach, if curable, is
not cured within thirty (30) days following written notice of such breach from
the Company.


(b)         Termination Without Good Reason:  The following shall be deemed to
be termination without good reason:


(i)           If the Company requires the Executive to be based at any office or
location other than that which the Executive initially is employed at within
thirty days of this Employment Agreement, except for travel reasonably required
in the performance of the Executive's responsibilities consistent with practices
in effect prior to the Effective Date,

 
 

--------------------------------------------------------------------------------

 

(ii)         The assignment to Executive by the Company of duties inconsistent
with Executive’s duties as defined in Section 1 of this Employment Agreement, or
any material change in his duties or responsibilities without his prior written
consent, or:
 
(iii)        A reduction by the Company in Executive’s Base Salary as is defined
by this Agreement or as the same may be increased from time to time during the
term of this Agreement.
 
If Executive's employment is terminated by the Company following the Effective
Date for any reason other than for good reason, Executive shall be entitled to
the following separation benefits:
 
(x)          all accrued compensation and benefits through the date of
termination including any option grants that have been vested through that date;
and


(y)         continued payment of Executive’s salary at his Base Salary rate
together with applicable fringe benefits (including any COBRA expense) as
provided to other executive employees, less applicable withholding, until the
greater of either (i) the end of the Term of Employment as set forth in this
Employment Agreement or (ii) twelve months.
 
(c)         Change of Control:    In the event the Executive’s employment is
terminated during the term hereof by either the Executive or the Company (not
for good reason) after the occurrence of a “Change of Control,” such termination
shall be deemed to be a termination without good reason  For the purposes of
this Agreement a “Change of Control” shall be deemed to occur upon any of the
following: (x) the acquisition, directly or indirectly, following the Effective
Date by any person (as such term is defined in Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended), in one transaction or a series of
related transactions, of securities of the Company representing in excess of
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of 50% of such voting power on the Effective Date, or (y) the date of the
closing of a  disposition by the Company (whether direct or indirect, by sale of
assets or stock, merger, consolidation or otherwise) of all or substantially all
of its business and/or assets in one transaction or series of related
transactions, where the Company an affiliate of the Company or a control person
of the Company immediately prior to the transaction(s) in question is not the
controlling entity or person after such transaction(s).
 
  Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred in the event the Company forms a holding company as a result of which
the holders of the Company’s voting securities immediately prior to the
transaction hold, in approximately the same relative proportions as they hold
prior to the transaction, substantially all of the voting securities of a
holding company owning all of the Company’s voting securities after the
completion of the transaction.
 
  A Change in Control shall not be deemed to have occurred as a result of an
initial public offering of the common stock of the Company, or the creation or
development of a public market for the shares of common stock of the Company
through a “reverse merger” into a public company or other similar transaction.

 
 

--------------------------------------------------------------------------------

 

8.
Employee Inventions and Proprietary Rights Assignment Agreement:  Executive
agrees to execute and abide by the terms and conditions of the Company's
standard Employee Inventions and Proprietary Rights Assignment Agreement, which
shall not be materially different from the form attached as Exhibit A hereto.



9.
Agreement Not To Compete Unfairly:  Employee agrees that in the event of his
termination at any time and for any reason, he shall not compete with the
Company in any unfair manner, including, without limitation, using any
confidential or proprietary information of the Company to compete with the
Company in any way.

 
10.
Dispute Resolution:  In the event of any dispute or claim relating to or arising
out of this Agreement (including, but not limited to, any claims of breach of
contract, wrongful termination or age, sex, race or other discrimination),
Employee and the Company agree that all such disputes shall be fully and finally
resolved by binding arbitration conducted by the American Arbitration
Association in Atlanta, Georgia in accordance with its National Employment
Dispute Resolution rules, as those rules are currently in effect (and not as
they may be modified in the future).  Both parties acknowledge that by accepting
this arbitration provision each is waiving any right to a jury trial in the
event of such dispute.  This agreement to arbitrate shall be without prejudice
to the right of the parties to seek preliminary injunctive, interim, or other
form of provisional equitable relief in any court or any judicial authority
which has jurisdiction over the parties and/or the subject matter of the
controversy.

 
11.
Interpretation:  Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of Florida.

 
12.
Successors and Assigns:  This Agreement shall inure to the benefit of and be
binding upon each party and its successors and assigns.  This Agreement is
personal to Executive and may not be assigned in any way by Executive without
the prior written consent of the Company.  The Company may assign its rights and
obligations under this Agreement only to an “affiliate,” as such term is defined
in Rule 501 of Regulation D as promulgated under the Securities Act of 1933, as
amended.

 
13.
Entire Agreement:  This Agreement constitutes the entire employment agreement
between Executive and the Company regarding the terms and conditions of his
employment, with the exception of (i) the agreement described in paragraph 8 and
(ii) any stock or option agreements between Executive and the Company.  This
Agreement (including the documents described in (i) and (ii) herein) supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive's employment by the
Company.

 
14.
Validity:  If any one or more of the provisions (or any part thereof) of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) shall not in any way be affected or impaired thereby.

 
15.
Modification:  This Agreement may only be modified or amended by a supplemental
written agreement signed by Executive and the Company.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.
 

 
ALYNXALYNX, CO.
         
By: /s/ Matthew J. Miller
     
Its: President
         
/s/ Brian J. Splan
   
Brian J. Splan


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


EMPLOYEE INVENTION ASSIGNMENT

CONFIDENTIALITY AGREEMENT


In consideration of, and as a condition of my employment with AlynxAlynx, Co., a
Florida corporation (the “Company”), I hereby represent to, and agree with the
Company as follows:


1.
Purpose of Agreement.  I understand that the company is engaged in a continuous
program of research, development, production and marketing in connection with
its business and that it is critical for the company to preserve and protect its
“proprietary information” (as defined in Section 7 below), its rights in
“inventions” (as defined in Section 2 below) and in all related intellectual
property rights.  Accordingly, I am entering into this employee invention
Assignment and Confidentiality Agreement (this “Agreement”) as a condition of my
employment with the Company, whether or not I am expected to create inventions
of value for the Company

 
2.
Disclosure of Inventions.  I will promptly disclose in confidence to the Company
all inventions, improvements, designs, original works of authorship, formulas,
processes, compositions of matter, computer software programs, databases, mask
works and trade secrets related to the field of Orthopaedic medical devices that
I make or conceive or first reduce to practice or create, either alone or
jointly with others, during the period of my employment (“Inventions”), and
whether or not such Inventions are patentable, copyrightable or protectible as
trade secrets.

 
3.
Work for Hire; Assignment of Inventions.  I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works.  I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or current research and development, will be the sole
and exclusive property of the Company and are hereby irrevocably assigned by me
to the Company.

 
4.
Assignment of Other Rights.  In addition to the foregoing assignment of
Inventions to the Company, I hereby irrevocably transfer and assign to the
Company: (i) all worldwide patents, patent applications, copyrights, mask works,
trade secrets and other intellectual property rights in any Invention; and (ii)
any and all “Moral Rights” (as defined below) that I may have in or with respect
to any Invention.  I also hereby forever waive and agree never to assert any and
all Moral Rights I may have in or with respect to any Invention, even after
termination of my work on behalf of the Company. “Moral Rights” mean any rights
to claim authorship of an Invention, to object to or prevent the modification of
any Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.”


 
 

--------------------------------------------------------------------------------

 

5.
Assistance.  I agree to assist the Company in every proper way to obtain for the
Company and enforce patents, copyrights, mask work rights, trade secret rights
and other legal protections for the Company’s Inventions in any and all
countries.  I will execute any documents that the Company may reasonably request
for use in obtaining or enforcing such patents, copyrights, mask work rights,
trade secrets and other legal protections.  My obligations under this paragraph
will continue beyond the termination of my employment with the Company for any
reason or no reason, provided that the Company will compensate me at a
reasonable rate after such termination for time or expenses actually spent by me
at the Company’s request on such assistance.   I hereby constitute and appoint
the Company as my agent and attorney in fact to execute and deliver any such
assignments or documents, including applications for patent or copyright
protection that I fail or refuse to execute and deliver, this power and agency
being coupled with an interest and being irrevocable.

 
6.
Proprietary Information.  I understand that my employment by the Company creates
a relationship of confidence and trust with respect to any information of a
confidential or secret nature that may be disclosed to me by the Company that
relates to the business of the Company or to the business of any parent,
subsidiary, affiliate, customer or supplier of the Company or any other party
with whom the Company agrees to hold information of such party in confidence
(the “Proprietary Information”). Such Proprietary Information includes, but is
not limited to, Inventions, marketing plans, product plans, business strategies,
financial information, forecasts, personnel information, customer lists and
domain names.  Provided, however, that Proprietary Information does not include
information:  (a) I can demonstrate I knew at the time of receipt from Company;
(b) is or becomes a part of the public domain without breach of this Agreement
by me; or (c) is disclosed pursuant to judicial action or government
regulations, provided I notify the Company prior to such disclosure and
cooperates with the Company in the event the Company elects to legally contest
and avoid such disclosure.

 
7.
Confidentiality.  At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust.  I will not use or disclose any Proprietary Information
without the prior written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company for the benefit of the
Company.  Upon termination of my employment with the Company, I will promptly
deliver to the Company all documents and materials of any nature pertaining to
my work with the Company.  I will not take with me any documents or materials or
copies thereof containing any Proprietary Information.

 
8.
No Breach of Prior Agreement.  I represent that my performance of all the terms
of this Agreement and my duties as an employee of the Company will not breach
any invention assignment, proprietary information, confidentiality or similar
agreement with any former employer or other party.  I represent that I will not
bring with me to the Company or use in the performance of my duties for the
Company any documents or materials or intangibles of a former employer or third
party that are not generally available to the public or have not been legally
transferred to the Company.

 
9.
Efforts; Duty Not to Compete.  I understand that my employment with the Company
requires my attention and effort during normal business hours.  While I am
employed by the Company, I will not, without the Company’s express prior written
consent, provide services to, or assist in any manner, any business or third
party which competes with the current or planned business of the Company.


 
 

--------------------------------------------------------------------------------

 

10.
Notification.  I hereby authorize the Company to notify my actual or future
employers of the terms of this Agreement and my responsibilities hereunder.

 
11.
Non-Solicitation of Employees/Consultants. During my employment with the Company
and for a period of twelve months thereafter, I will not directly or indirectly
solicit away employees or consultants of the Company for my own benefit or for
the benefit of any other person or entity.

 
12.
Non-Solicitation of Suppliers/Customers.  During my employment with the Company
and for a period of twelve months after termination of my employment, I will not
directly or indirectly solicit or take away suppliers or customers of the
Company if the identity of the supplier or customer or information about the
supplier or customer relationship is a trade secret or is otherwise deemed
confidential information under applicable law.

 
13.
Injunctive Relief.  I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement.

 
14.
Governing Law; Severability.  This Agreement will be governed by and construed
in accordance with the laws of the State of Florida, without giving effect to
that body of laws pertaining to conflict of laws.  If any provision of this
Agreement is determined by any court or arbitrator of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible given the intent of the parties
hereto.  If such clause or provision cannot be so enforced, such provision shall
be stricken from this Agreement and the remainder of this Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this
Agreement.  Notwithstanding the forgoing, if the value of this Agreement based
upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then this Agreement will not be
enforceable against such affected party and both parties agree to renegotiate
such provision(s) in good faith.

 
15.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

 
16.
Titles and Headings.  The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.  Unless otherwise specifically stated, all references
herein to “sections” and “exhibits” will mean “sections” and “exhibits” to this
Agreement.

 
17.
Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.


 
 

--------------------------------------------------------------------------------

 

18.
Amendment and Waiver.  This Agreement may be amended only by a written agreement
executed by each of the parties hereto.  No amendment of or waiver of, or
modification of any obligation under this Agreement will be enforceable unless
set forth in a writing signed by the party against which enforcement is
sought.  Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns.  No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance.  No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

 
19.
Successors and Assigns; Assignment.  This Agreement shall inure to the benefit
of and be binding upon each party and its successors and assigns.  This
Agreement is personal to Executive and may not be assigned in any way by
Executive without the prior written consent of the Company.  The Company may
assign its rights and obligations under this Agreement only to an “affiliate,”
as such term is defined in Rule 501 of Regulation D as promulgated under the
Securities Act of 1933, as amended.

 
20.
Further Assurances.  The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.



Alynx, Co.
Employee:
       
By:
       
Signature
   
Name:
       
Name (Please print)




 

--------------------------------------------------------------------------------